      Case 2:20-cv-00746-SMB Document 34 Filed 06/09/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9   Thomas O Park,                                         No. CV-20-00746-PHX-SMB
10                      Plaintiff,                          ORDER
11   v.
12   Wells Fargo Bank NA,
13                      Defendant.
14
15              Pending before the Court is Defendant’s Motion for Attorneys’ Fees (Doc. 24.)
16   Plaintiff filed a response, (Doc. 26) and Defendant filed a reply (Doc. 27.) Having

17   considered the parties briefing and relevant law, the Court renders the following decision.
18        I.       Background

19              This case was brought after five other unsuccessful cases each relating to the

20   foreclosure of Plaintiff’s house.
21        II.      Eligibility
22              Defendant argues it is eligible for attorneys’ fees as the successful party in a quiet

23   title action, under A.R.S. § 12-349(A), and under A.R.S. § 12-341.01.

24   Under Arizona law, “a party prevailing in a quiet title action may recover attorneys’ fees

25   if, 20 days before bringing the action he or she tendered five dollars and a request that the

26   other party execute a quit claim deed, and the other party did not comply.” Cook v. Grebe,
27   245 Ariz. 367, 369, 429 P.3d 1161, 1163 (Ct. App. 2018). A.R.S. § 12-349(A) authorizes
28   the Court to assess “reasonable attorney fees, expenses and, at the court’s discretion, double
      Case 2:20-cv-00746-SMB Document 34 Filed 06/09/21 Page 2 of 4



 1   damages of not to exceed five thousand dollars” against a party who “brings a claim
 2   without substantial justification . . . [or] primarily for delay or harassment.”
 3          Also, under Arizona law, “[i]n any contested action arising out of a contract, express
 4   or implied, the court may award the successful party reasonable attorney fees.” A.R.S. §
 5   12-341.01(A). “The legislature used the phrase ‘may award’ in authorizing the trial judge
 6   to award a successful contract litigant reasonable attorney's fees.” Associated Indem. Corp.
 7   v. Warner, 143 Ariz. 567, 570 (1985). Arizona Courts have long held that
 8
         A court has broad discretion whether to award attorney fees and may consider
 9       factors including (1) "[t]he merits of the claim or defense presented by the
         unsuccessful party"; (2) whether "[t]he litigation could have been avoided or
10
         settled and the successful party's efforts were completely superfluous in achieving
11       the result"; (3) whether the unsuccessful party would suffer "extreme hardship";
         (4) whether the successful party prevailed as to all relief sought; (5) whether novel
12
         legal questions were presented; and (6) whether the award would discourage
13       parties from litigating or defending legitimate contract issues.
14
15          Goodman v. 12 Univ. Ltd. Liab. Co., No. 2 CA-CV 2020-0034, 2020 Ariz. App.

16   Unpub. LEXIS 1251, at *24-25 (Ct. App. Nov. 23, 2020) (citing Associated Indem. Corp,

17   143 Ariz. at 570).

18          The court makes the following findings as to each of the above listed factors:

19      1. Defendant had a meritorious defense and ultimately succeeded on its motion for

20          summary judgment. This factor weighs in favor of Defendant.

21      2. No information was provided about specific settlement efforts in this case but given

22          the fact that this was Plaintiff’s 6th lawsuit in an attempt to avoid foreclosure,

23          settlement was unlikely. This factor weighs in favor of Defendant.

24      3. There was no evidence presented on this issue. However, because "[t]he party

25          asserting financial hardship has the burden of coming forward with prima facie

26          evidence of the financial hardship," Woerth v. City of Flagstaff, 167 Ariz. 412, 808

27          P.2d 297, 305 ( Ct. App. 1990), and Plaintiff has not done so, the Court finds that

28          this factor weighs in favor of Defendant's request for fees. See also, Ameriprise Fin.



                                                  -2-
      Case 2:20-cv-00746-SMB Document 34 Filed 06/09/21 Page 3 of 4



 1         Servs. v. Ekweani, 2015 U.S. Dist. LEXIS 79959, at *5 (D. Ariz. 2015) and Ogden
 2         v. CDI Corp., 2013 U.S. Dist. LEXIS 38603, at *4-6 (D. Ariz. 2013).
 3      4. Defendant prevailed on all claims and is the successful party.
 4      5. There is nothing novel about the claim or defense in this case.
 5      6. Defendant is requesting an award of $10,580.40 plus an additional $1,500.00 for
 6         preparing the motion for attorneys’ fees. See, Gametech Intl’l, Inc. v. Trend Gaming
 7         Sys., LLC, 380 F. Supp. 2d 1084, 1101 (D. Ariz. 2005) (“Including the reasonable
 8         time to prepare an attorney’s fees application in an award of attorney’s fees to the
 9         prevailing party furthers the purpose of awarding such fees and does not constitute
10         a windfall or double recovery”). Such a fee award would not deter legitimate claims
11         from being filed but might deter this Plaintiff from filing such a claim again.
12         Overall, the Court finds that attorneys’ fees should be awarded to Defendant in this
13   case as the successful party to a quiet title action, under A.R.S. § 12-349(A), and under
14   A.R.S. § 12-341.01.
15      III.   Reasonableness
16         A district court must calculate awards for attorneys’ fees using the “lodestar”
17   method. Ferland v. Conrad Credit Corp., 244 F.3d 1145, 1149 n.4 (9th Cir. 2001);
18   Defenbaugh v. JBC & Assocs. PC, No. 04-16866, 2006 U.S. App. LEXIS 19930, at *2-3
19   (9th Cir. Aug. 3, 2006). “The ‘lodestar’ is calculated by multiplying the number of hours
20   the prevailing party reasonably expended on the litigation by a reasonable hourly rate.”
21   Morales v. City of San Rafael, 96 F.3d 359, 363 (9th Cir. 1996) (emphasis added). “A
22   district court should exclude from the lodestar amount hours that are not reasonably
23   expended because they are ‘excessive, redundant, or otherwise unnecessary.’” Van Gerwen
24   v. Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000) (quoting Hensley v.
25   Eckerhart, 461 U.S. 424, 434 (1983)). Plaintiff has not made any specific challenge to the
26   reasonableness of the attorneys’ fees but simply asks for the Court to reduce the award to
27   $5,000.00. The Court has reviewed the declaration of Jacob A. Maskovich (Doc. 24-1)
28   and finds the hourly rates reasonable and the time was reasonably expended.


                                                -3-
      Case 2:20-cv-00746-SMB Document 34 Filed 06/09/21 Page 4 of 4



 1      IV.      Conclusion
 2            Accordingly,
 3            IT IS ORDERED granting Defendant Wells Fargo Bank, N.A.’s Motion for
 4   Attorneys’ Fees and awarding Defendant Wells Fargo Bank, N.A. its attorneys’ fees in the
 5   amount of $12,080.40, plus post-judgment on that amount at the rate set forth in 28 U.S.C.
 6   § 1961.
 7            Dated this 9th day of June, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
